DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the application filed 3/3/2020.    Claims 1-14 are allowed.

REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward a patient support device that includes, inter alia, a novel system with two mutually opposite ratchets that allow for adjustment of the angle of the head and foot support boards of the apparatus, and allows for securing of these support boards at the desired angle.  Furthermore the apparatus provides an operator control device that provides for a simple manual means of operating these two claimed ratchets.  Various prior art references teach beds or patient supports that include ratchets, for example US Patent 1,194,112 to Wood, which teaches two separate ratcheting mechanisms.  However, these mechanisms are not placed in mutually opposite orientation as in the claimed invention.  Similarly US Patent 328,460 to Clark teaches an apparatus with an operator control device (as rotation handle C1), but Clark does not teach a second ratchet mechanism that is configured to be opposite to that which is shown, and which is also operated by the single operator control device.  Additionally Clark does not teach the same means of operation of the operator control device as are recited in Applicant’s dependent claims.  Various other art has been cited on the attached PTO-892, however the combination of claimed structures is not found in the prior art in the claimed configuration, nor would it be obvious to combine any multiple prior art references in an obvious manner to yield 

CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Primary Examiner, Art Unit 3673